ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022, has been entered.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on May 3, 2022, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-18 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
Murray et al., US 11012974 B2, is the references that most closely relates to the subject matter claimed by the present application, which discloses a method for use in a wireless transmit/receive unit (WTRU) (see column 8 lines 44-50: FIG. 1A illustrates one embodiment of an example communications system 100 in which the methods and apparatuses described and claimed herein may be embodied. As shown, the example communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c, and/or 102d (which generally or collectively may be referred to as WTRU 102),), the method comprising: 
receiving a synchronization signal (SS) block comprised in a SS burst (see column 1 lines 30-37: Paging in New Radio (NR) systems between UE, gNB, or TRP nodes may be achieved via various methods implemented on or across the PHY, MAC, and RRC layers. NR channel designs may incorporate a synchronization signal (SS) burst series frame structure. The SS burst series may be used for the transmission of synchronization signals in the NR network. Higher layer channels may be mapped to the physical channels transmitted during an SS block; see column 71 lines 51- 60: A first apparatus comprising a processor, a memory, and communication circuitry, the first apparatus being capable of connecting to a communications network via its communication circuitry, the first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which, when executed by the processor of the first apparatus, cause the first apparatus to: detect, from a second apparatus, one or more swept downlink beams, wherein each swept downlink beam comprises one or more synchronization signal blocks), receiving downlink control information (DCI) comprised in a physical downlink control channel (PDCCH) transmission (see column 21 lines 19-26: A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI (Paging RNTI), for example in Idle Mode and/or in Connected Mode. When a UE detects or receives a DCI or DL assignment using a P-RNTI, the UE may demodulate the associated or indicated PDSCH RBs and/or may decode a Paging Channel (PCH) that may be carried on an associated or indicated PDSCH), wherein the PDCCH transmission is received in a paging occasion (PO) (see column 58 lines 17-23:The paging indication and paging message DCI may be designed in at least three ways. First, a paging indication and paging message DCIs may use different RNTIs on their respective PDCCH and both may be signaled in the same PO as seen in FIG. 66. Here the paging indication is for UE1 whereas the paging message DCI is for UE2 (which already received a paging indication in the past); and lines 31-35: (472) Alternatively, different PDCCHs may be used for paging indication and paging message, but they may be received in the same PO. The DCI may implicitly or explicitly convey their type, e.g., paging indication DCI or paging message DCI. FIG. 68 shows an example) via a common search space (see column 58 lines 58-64: In another alternative, a paging message DCI may not be restricted to a PO. It may be transmitted in a common search space within a fixed time interval following the paging indication as seen in FIG. 69C. For example, the paging message DCI is signaled in the s.sup.th slot following the PO or paging message DCI occurs between the s.sup.th and the (s+1).sup.th slot following the paging indication) 
Further search did not reveal other reference that, either alone or combined, would anticipate or render obvious each and every limitation as specifically recited by at least independent claims 1 and 10, particularly, wherein the PDCCH transmission corresponds to one of a subset of PDCCH candidates associated with the common search space for the PO, the subset of PDCCH candidates is  associated with the SS block of the SS burst, the received DCI includes one or more indications for at least one of an indication of a system information update or scheduling information, and the scheduling information corresponds a physical downlink share channel (PDSCH) transmission carrying a paging message.
Therefore, independent claims 1 and 10 are believed to be allowable.
Claims 2-9 and 11-18 are also believed to be allowable by virtue of their dependence from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Search Prior Art
The following prior art references, although not relied upon, are deemed to disclose subject matter concomitant with the field of invention claimed by the present application, i.e., beam management of downlink data channel and downlink control channel in telecommunications.
US 11012974 B2	US 20200036430 A1	US 20190229789 A1
US 10148337 B2		
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
May 16, 2022